 Case 2:20-cv-11463-VAR-APP ECF No. 4 filed 09/21/20              PageID.30     Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

JOSEPH FINCH,

                     Petitioner,                      Case Number: 2:20-CV-11463

v.                                                    HON. VICTORIA A. ROBERTS
                                                      UNITED STATES DISTRICT JUDGE
UNITED STATES OF AMERICA,

                     Respondent.
                                           /

      OPINION AND ORDER DISMISSING CASE WITHOUT PREJUDICE

       Joseph Finch is confined in the Federal Correctional Facility in Milan, Michigan.

He is serving a sentence, imposed by the United States District Court for the Western

District of Missouri, of 188 months imprisonment to be followed by five years supervised

release. See United States v. Finch, No. 6:16-cr-03103. On May 27, 2020, he

commenced this action by filing an “Ex Parte Motion for Extension of Time to File (28

U.S.C. § 2241) ‘Actual Innocence’ Claim.” (ECF No. 1.) The motion seeks an extension

of time to file a habeas corpus petition. Because the Court may not decide a motion for

extension of time in the absence of a properly filed petition, the Court will dismiss the

case without prejudice.

       The motion was docketed as a petition for a writ of habeas corpus. But the filing

of a motion is insufficient to initiate a federal habeas corpus proceeding. A party may

commence a civil action in federal court by filing a complaint. Fed. R. Civ. P. 3. The

Federal Rules of Civil Procedure apply to habeas suits unless they are inconsistent with
 Case 2:20-cv-11463-VAR-APP ECF No. 4 filed 09/21/20              PageID.31     Page 2 of 3




the Habeas Corpus Rules, and “[n]othing in the Habeas Corpus Rules contradicts Rule 3.”

Woodford v. Garceau, 538 U.S. 202, 208 (2003). “The logical conclusion, therefore, is

that a habeas suit begins with the filing of an application for habeas corpus relief – the

equivalent of a complaint in an ordinary civil case.” Id.

       The Court may not decide Finch’s motion because Finch has not properly

commenced a habeas corpus proceeding. The judicial power of federal courts is limited

to “cases and controversies.” See U.S. CONST. art. III, § 2, cl. 1. A judicial decision

rendered in the absence of a case or controversy is advisory, and “‘a federal court [lacks]

the power to render advisory opinions.’” United States National Bank of Oregon v.

Independent Insurance Agents of America, 508 U.S. 439, 446 (1993) (quoting Preiser v.

Newkirk, 422 U.S. 395, 401 (1975)). “[N]o case or controversy generally exists before an

actual § 2254 petition is filed.” United States v. Thomas, 713 F.3d 165, 168 (3d Cir.

2013) (citation omitted). “Federal courts do not lightly grant relief in non-existent cases.

Still less do they offer advisory opinions about what they might do if an action were

filed.” United States v. Asakevich, 810 F.3d 418, 420-21 (6th Cir. 2016) (holding that

district court could not rule on prisoner’s motion for extension of time to file a motion

under 28 U.S.C. § 2255 before a motion was actually filed because that would amount to

an advisory opinion for an action not yet in existence). Finch’s motion is comparable to a

request for an advisory opinion on whether he could obtain an extension of time for a

petition not yet in existence and one that may never come into existence. Federal courts

do not “offer advisory opinions about what they might do if an action were filed.” Id.

                                              2
 Case 2:20-cv-11463-VAR-APP ECF No. 4 filed 09/21/20             PageID.32     Page 3 of 3




(emphasis in original).

       Because Finch does not currently have a habeas petition pending, his request for an

extension of time is premature and must be dismissed for lack of jurisdiction. If Finch

wishes to initiate a § 2241 petition, he must do so by filing a petition in accordance with

the Federal Rules of Civil Procedure and Rules Governing Section 2254 Cases.

       The Court ORDERS the case DISMISSED WITHOUT PREJUDICE.




                                          s/ Victoria A. Roberts
                                          VICTORIA A. ROBERTS
                                          UNITED STATES DISTRICT JUDGE
Dated: 9/21/2020




                                             3
